Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “the control information for the each group includes control information that allows the plurality of slave lighting devices to be displayed in different lighting colors to express visual cheering effects, wherein the plurality of slave lighting devices receive the control information for the each group during a performance at a concert hall for the visual cheering effect, and are displayed for each group in different lighting colors based on the control information for the each group in response to a progress of the performance, wherein the plurality of slave lighting devices are mapped with different seat information, wherein, when the plurality of slave lighting devices are respectively connected to a plurality of smart devices held by the audience, the seat information is mapped with the plurality of slave lighting devices based on a mapping request signal for requesting mapping each of the plurality of slave lighting devices corresponding to the seat information received by the respectively-connected plurality of smart devices, wherein the control information for the each group is group control information corresponding to a specific group set based on the seat information to which each of the plurality of slave lighting devices is mapped, and wherein the plurality of smart devices held by the audience further includes a capture unit configured to scan a barcode of an admission ticket held by the audience to obtain an image, and a barcode recognition program configured to determine the respective seat information from the image obtained by the capture unit” as required by claim 1. Claims 2 thru 8 are allowed based upon their dependency to claim 1.

Claims 1-8 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844